Citation Nr: 1031818	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to October 1970.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the claim in October 2008 and in 
December 2009.
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
March 2009.  


FINDINGS OF FACT

1.  The examiner who conducted VA examination assumed that the 
Veteran's report that his duties while stationed in Okinawa 
included unloading caskets from airplanes was credible and 
accurate.  

2.  No provider or examiner has assigned a diagnosis of PTSD, 
although other diagnoses have been assigned for the Veteran's 
acquired psychiatric disorders.

3.  The medical evidence establishes that the Veteran's current 
acquired psychiatric disorders, anxiety and posttraumatic stress, 
are due to financial stress and other post-service events and 
stresses.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.104, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection 
for a psychiatric disorder.

Duties to a claimant

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Duty to notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to claims for service connection, the notice requirements of 
the VCAA apply to all five elements of a service-connection 
claim, including: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.  

VA satisfied its duty to notify the Veteran of the requirements 
for substantiating a claim for service connection for PTSD by 
means of a September 2005 letter that informed the appellant of 
what evidence was required to substantiate the claim for service 
connection and asked the Veteran to provide special information 
about the stressors he alleged resulted in PTSD.  The September 
2005 notice did not provide information concerning the criteria 
governing assignment of an evaluation and the effective date that 
could be assigned, should service connection be granted.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, that notice was 
included in a letter issued in July 2009.  The claim was 
subsequently reajudicated in September 2009.  Readjudication of 
the claim after issuance of notice which complied with all 
requirements has addressed all defects as to timing of the 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The Board additionally notes that at the Veteran's hearing before 
the Board in March 2009, the Veteran's representative advanced 
additional argument regarding his stressors and the diagnoses 
assigned for his psychiatric disorders.  This demonstrates actual 
knowledge on the part of the Veteran and his representative of 
the evidence required to substantiate his claim.  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Submissions by and on behalf of the Veteran establish 
that he is fully conversant with the legal requirements in this 
case. No further action is necessary for compliance with the 
notice requirements of the VCAA.

Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the Veteran was afforded VA 
examinations.  VA and private clinical records identified as 
relevant to these claims were obtained.  The Veteran has 
testified before the Board.  

Upon reviewing the development that has occurred since October 
2008 and December 2009, the Board finds there has been 
substantial compliance with its remand instructions.  In 
particular, the hearing before the Board and the VA psychiatric 
examination directed in these Remands were conducted.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no Stegall 
[v. West, 11 Vet. App. 268 (1998)] violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of any claim at issue that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of either claim 
addressed in the decision below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be awarded for a "chronic" condition when a disease defined 
by statute or regulation as a chronic disease manifests itself 
and is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteran presently has 
the same condition.   No presumption of service connection is 
applicable in this case.  

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.  38 C.F.R. § 
3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.   38 C.F.R. § 3.310.   Service connection on the basis 
of aggravation is permitted under 38 C.F.R. § 3.310.  
Compensation is payable for that degree of aggravation of a non-
service-connected disability caused by a service-connected 
disability.   Allen v. Brown, 7 Vet. App. 439 (1995). 

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.   See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible).

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  If 
a stressor claimed by a Veteran is related to the Veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(3)(as effective from July 13, 2010).

1.  Claim for service connection for PTSD

The Veteran's service medical records disclose no evidence of 
treatment or diagnosis of a psychiatric disorder.  Post-service 
VA records dated in April 2006 disclose that the Veteran sought 
evaluation for complaints of PTSD.  In July 2006, the provider 
determined that the Veteran did not fit the criteria for a 
diagnosis of PTSD, but did meet the criteria for a diagnosis of 
major depression.  Another provider opined that the Veteran's 
symptoms sounded like "some aspects of PTSD stress and 
depression."

In July 2007, a provider stated that the Veteran had depressive 
disorder and PTS, not PTSD, and that PTS symptoms were now 
resolved.  The Veteran's stressors were his retirement and 
financial situation and his son's deployment to Iraq.  

During his hearing before the Board in March 2009, the Veteran 
testified that one of his duties in service while he was 
stationed in Okinawa was to unload caskets from airplanes to 
check the seals, and if any caskets was not properly sealed, to 
make sure that the casket seal was fixed so that the casket could 
be transported back to the United States.  The Veteran testified 
that, after his son was deployed to Iraq, he began having 
nightmares and intrusive thoughts about the caskets.

Following the Board's Remand in December 2009, the Veteran 
underwent VA examination in April 2010.  The examiner obtained a 
history of the Veteran's medical disorders, occupational 
experiences, family life, and current symptoms.  The examiner's 
thorough and comprehensive 18-page report reflects that the 
examiner concluded that the Veteran did not meet currently meet 
the full criteria for a mood or anxiety disorder such as PTSD, 
and did not meet the full criteria for a diagnosis of PTSD in the 
past.  

The examiner noted that that the Veteran currently had symptoms 
of anxiety, and those symptoms were related to family and 
financial issues.  The examiner specifically noted, in the 
diagnosis portion of the decision, that the vet had incurred 
stressors of handling and seeing caskets during the Vietnams war.  
The examiner further noted that the Veteran attributed his 
current symptoms of anxiety disorder to those stressors.  See 
report as printed in April 2010 at page 17.  The examiner then 
discussed the medical conclusion that the Veteran's current 
psychiatric symptoms and disorders, for which a diagnosis of 
anxiety disorder, not otherwise specified, was due to the 
Veteran's family and financial issues.  The examiner concluded 
that the symptoms and psychiatric disorder were not related to 
the Veteran's service, or any incident therein, including 
handling caskets in Okinawa, and explainer the rationale in 
several paragraphs detailing the Veteran's history and family 
stresses and the symptoms presented.  The Board finds that this 
through and detailed report is highly persuasive evidence that, 
although the Veteran sincerely believes that his current symptoms 
are related to his service, medical assessment in unfavorable to 
such a finding.  

The 18-page April 2010 VA examination report is the most 
persuasive evidence of record.  The examiner assumed the accuracy 
and credibility of the Veteran's report that his stressors were 
incurred when he handled loading and unloading of caskets in 
Okinawa during the Vietnam War.  The examiner who conducted the 
April 2010 VA examination concluded that the Veteran did not meet 
the criteria for PTSD at any time during the pendency of this 
appeal, either at the time of the April 2010, or prior to that 
examination.

The comprehensive review of the Veteran's claims files reflects 
that one provider opined that the Veteran has PTS, related to 
post service stressors, but did not have PTSD.  In the absence of 
a current diagnosis of PTSD, and in the absence of a medical 
diagnosis of PTSD time during the pendency of this appeal, the 
criteria for service connection for PTSD are not met.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.

The Board notes that the regulation governing determinations of 
claims for service connection for PTSD was amended, effective in 
July 2010, while this claim was pending before the Board.  This 
appeal remained pending before the Board when the amendment 
became effective, and the amendment is applicable to this claim.  
However, the amended regulation cannot change the outcome of the 
appeal, based on the facts of the case.  Thus, no further 
development of the evidence, in light of the regulatory changes, 
is required.  

In particular, the amendment effective in July 2010 eliminates 
the requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD.  

In this case, the Veteran unloaded coffins in Okinawa.  The 
examiner who conducted the April 2010 VA examination noted that 
the Veteran found the coffins "disgusting," but this finding is 
not equivalent to a finding that there was "fear of hostile 
military or terrorist activity."  Since there could be no fear 
of hostile military or terrorist activity in Okinawa between 1966 
and 1970, the period of the Veteran's service, the amendment of 
the regulation cannot serve to change the outcome of the 
Veteran's claim.  As the amended regulation is not applicable to 
this case, Remand to notify the Veteran of the amendment to the 
regulation and for further examination would be fruitless, since 
the change in the regulation cannot affect the outcome of this 
claim.  

Thus, Remand to consider the amendment to 38 C.F.R. § 3.304 would 
be fruitless in this case, since the liberalization of the 
evidentiary requirement of corroboration of stressor events where 
there was fear of hostile military or terrorist activity would 
not be applicable, given the dates and places of the Veteran's 
service.  


ORDER

The appeal for service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


